Citation Nr: 1812153	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-44 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include as due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a travel Board hearing in the November 2010 VA Form 9; however, he failed to appear at the scheduled hearing in May 2015.  As the Veteran has not submitted good cause for failure to appear to the hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The service connection claim for a psychiatric disorder was originally characterized as service connection for depression; however, in August 2015, the Board expanded the claim to include other psychiatric disorders as the medical evidence of record indicated that in the past, the Veteran had received multiple psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development and adjudicative action.  The AOJ conducted further evidentiary development and continued the denial of the claim (as reflected in the November 2015 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In February 2016, the Board remanded this matter to the RO the AOJ for further development.  After accomplishing additional development, the AOJ continued the denial of the claim (as reflected in the January 2018 SSOC) and returned this matter to the Board for further appellate consideration.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the Board finds that further development on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Board remanded the Veteran's service connection claim for a psychiatric disorder in August 2015 for a VA examination and medical opinion with respect to whether the Veteran's current psychiatric disorders are caused by or related to active military service or caused or aggravated by his service-connected disabilities.  The VA examiner in October 2015 diagnosed the Veteran with unspecified anxiety disorder based on DSM-5 criteria.  The examiner provided a medical opinion regarding the issue of whether the Veteran's unspecified anxiety disorder was related to service or was caused by service-connected bilateral planter calluses.  The Board remanded the claim again in February 2016 as the October 2015 medical opinion did not adequately address the issue whether the Veteran's psychiatric disorders were aggravated by a service-connected disability.  A December 2017 VA medical opinion addressed the issue of whether the Veteran's unspecified anxiety disorder is aggravated by his service-connected disabilities.  The explanation in support of the medical opinion only discussed the evidence in the October 2015 VA examination.  Furthermore, the medical opinions in October 2015 and December 2017 discuss the Veteran's anxiety disorder and do not provide opinions with respect to the current diagnoses of bipolar disorder and depressed mood that are documented in the Veteran's VA treatment records during the appeal period.  Furthermore, the medical opinions did not address the relevant treatment records to include an August 2008 VA treatment record where the Veteran reported feeling abandoned by the military due to the severe pain of his feet and he had a lot of aggression inside and a February 2009 VA psychiatric treatment record documenting that the Veteran found it difficult to cope with his limitations due to loss of independence.  In light of the foregoing, the Board finds that another remand is necessary to obtain a medical opinion that addresses all of the Veteran's psychiatric disorders diagnosed in the medical record and to provide an adequate explanation relating the evidence to the medical conclusions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an opinion from a psychiatrist or psychologist regarding the nature and etiology of the Veteran's psychiatric disorders.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand, must be made available to the medical specialist, and the opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.

The psychiatrist or psychologist is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current diagnoses of bipolar disorder, depressed mood, unspecified anxiety disorder, and any other mental health disorders found in the medical record during the appeal period at least as likely as not (i.e., a fifty percent or greater probability) had their onset in service or are otherwise related to active military service.  

If the answer is negative, whether the Veteran's current diagnoses of bipolar disorder, depressed mood, unspecified anxiety disorder, and any other mental health disorders found in the medical record during the appeal period at least as likely as not (i.e., a fifty percent or greater probability) was caused by or aggravated by the Veteran's service-connected disabilities.  

The psychiatrist or psychologist must provide an explanation for all conclusions reached.  As part of his or her rationale, the psychiatrist or psychologist is asked to review and discuss the Veteran's lay statements and the medical evidence of record to include VA treatment records dated in August 2008 and February 2009 that discuss the Veteran's emotions relating to his service-connected disabilities.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a psychiatric disorder based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

